Citation Nr: 0410415	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 1967 to 
June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In February 2002, jurisdiction of the veteran's case was 
transferred to the VARO in Philadelphia, Pennsylvania.  In 
November 2003, the veteran testified at a hearing before the 
undersigned, at the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification if 
further action is required on the part of the appellant.

REMAND

The veteran seeks service connection for post-traumatic stress 
disorder.  Service connection for PTSD currently requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003).

A June 2000 VA psychological evaluation included a diagnosis of 
noncombat PTSD (provided that there were stressors of sufficient 
intensity in the veteran's record).  In a May 2002 VA examination 
report, a VA physician diagnosed mild PTSD and commented that the 
veteran's alleged "harsh racial experiences in the service 
conceivably shaped and induced" his problems, and that the veteran 
had "traumatic memories of racial harassment".

Furthermore, the veteran has variously described his alleged 
stressful events to include being the target of racist comments 
while stationed in Germany after being in service for three years.  
He described difficulty obtaining family housing and said there 
was a Klu Klux Klan grand wizard on the post, that more than three 
African American soldiers walking together at any given time on 
the military post risked arrest, and that a sleeping white soldier 
was attacked by African American soldiers.  At the November 2003 
Board hearing, the veteran's service representative asserted that 
the veteran was not properly notified that he could submit 
independent evidence in support of his claim, such as articles 
from Stars and Stripes, complaints and reports from the veteran's 
service unit's element which handled matters pertaining to the 
"EEOC" (Equal Employment Opportunity Commission), and pertinent 
magazine articles, e.g., from Jet magazine.

While the Board notes that in a May 2001 letter the RO advised the 
veteran of the new Veteran's Claims Assistance Act and its effect 
on his claim, the record does not indicate that the veteran was 
specifically advised of the necessity of providing additional 
details of his alleged stressful incident(s) in service, or that 
he may provide corroborating evidence from alternate sources of 
information.  Such details are necessary so that VA can properly 
explore alternative sources for information to corroborate the 
alleged stressor incident.  See Patton v. West, 12 Vet. App. 272 
(1999) (holding that the provisions in M21-1, Part III, 5.14(c) 
(April 30, 1999), which address PTSD claims based on personal 
assault and provide for development of alternate sources for 
information, are substantive rules which are the equivalent of VA 
regulations and must be considered); see also YR v. West, 11 Vet. 
App. 393, 398-99 (1998).

As to the veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes, it appears there is a 
potential claim on appeal or an incomplete record.  The Board 
notes that, in January 2001, the RO received the veteran's Income-
Net Worth and Employment Statement (VA Form 21-527).  In August 
2002, the RO received the veteran's written statement in which he 
said, "I would like to appeal your recent rating of my non-service 
[connected] pension".  However, the Board is unable to locate a 
rating decision that denied the veteran's pension claim in the 
claims file, if it exists.  To the extent that a decision was 
rendered on his claim, the Board notes that the veteran's August 
2002 statement may be a timely NOD as to the issue of entitlement 
to a permanent and total rating for pension purposes.  
Accordingly, the Board is required to remand this issue to the RO 
for issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review by the Board of the 
RO's denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance of an 
SOC).  

The Board regrets the further delay in issuing a final disposition 
in the veteran's case, but in the interest of fairness and an 
enhanced duty to assist mandated by the VCAA, we believe further 
remand is clearly warranted in this case prior to considering the 
veteran's claims.

Thus, the veteran's case is REMANDED to the RO for the following 
action:

1.  The RO should determine whether a rating decision was rendered 
regarding the veteran's claim of entitlement to a permanent and 
total disability rating for pension purposes and, if so, a copy of 
that decision should be placed in the claims folder and the RO 
should issue a statement of the case regarding the pension issue, 
if the veteran's August 2002 statement is a timely NOD as to that 
decision.  If, and only if, the veteran completes his appeal by 
filing a timely substantive appeal as to this issue, the claim 
should then be returned to the Board.  If a decision has not yet 
been rendered as to the veteran's claim of entitlement to a 
permanent and total rating for permanent purposes, then the RO 
should adjudicate that claim and notify the veteran of its action.

2.  The veteran should be asked to provide any additional 
information possible regarding the stressful events claimed to 
have caused PTSD, and to identify potential alternative sources 
for supporting evidence regarding the stressors he alleges 
occurred in service.  In particular, the veteran should provide as 
much detailed information as possible including the dates, places, 
names of people present, and detailed descriptions of events.  The 
veteran is advised that this information is necessary to obtain 
supportive evidence of the claimed stressor events and that he 
must be as specific as possible because, without such details, an 
adequate search for verifying information cannot be conducted.  
The RO should then request any supporting evidence from 
alternative sources identified by the veteran and any additional 
alternative sources deemed appropriate

3.  The veteran should advised that he may provide corroborating 
evidence of his alleged stressful events in service from alternate 
sources of information, such articles from Stars and Stripes and 
Jet magazine and reports of racially-based complaints made in his 
unit while serving in Germany

4.  Following completion of the foregoing, the RO should review 
the evidence of record and ensure that it has fully complied with 
the provisions of VA Adjudication Manual M21-1, Part III, 5.14 (c) 
(April 30, 1999).

5.  Thereafter, the RO should readjudicate the appellant's claim 
for entitlement to service connection for PTSD.  In considering 
the veteran's PTSD claim, on remand, in verifying the existence of 
an in-service stressor and any other material issue, the equipoise 
standard of proof, not the preponderance standard, must be applied 
in the event that the veteran alleges personal assault.  See 
Patton v. West, supra. see also YR v. West, 11 Vet. App. at 399 
(in a system where equipoise is the standard of proof, evidence of 
this nature cannot be ignored.)  If the benefits sought on appeal 
remain denied, the appellant should be provided with a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claim, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal 
since the October 2002 SOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. § 
20.1100(b) (2003).




